              Case 2:12-cv-01282-JLR Document 515 Filed 12/31/18 Page 1 of 4



 1                                                             THE HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
     UNITED STATES OF AMERICA,                          )
 9                                                      )   Case No. 2:12-cv-01282-JLR
                                     Plaintiff,         )
10                                                      )   CITY OF SEATTLE’S RESPONSE TO
                     v.                                 )   UNITED STATES’ MOTION TO STAY
11                                                      )   PENDING DEADLINES
     CITY OF SEATTLE,                                   )
12                                                      )   NOTE ON MOTION CALENDAR:
                                     Defendant.         )   January 4, 2019
13                                                      )
                                                        )
14                                                      )
                                                        )
15                                                      )

16           The City of Seattle hereby responds to the United States’ request to extend all of the pending

17   deadlines in this case and submits an alternative proposed order for the Court’s consideration.

18           In light of the lapse in appropriations for the United States Department of Justice (DOJ), the

19   City does not contest that certain DOJ attorneys are prohibited from working, even on a voluntary

20   basis, except in very limited circumstances, including “emergencies involving the safety of

21   human life or the protection of property.” 31 U.S.C. § 1342. Accordingly, the Court should hold

22   this case in abeyance until funding is restored.

23


      CITY OF SEATTLE’S RESPONSE TO UNITED STATES’ MOTION                               Peter S. Holmes
                                                                                        Seattle City Attorney
      TO STAY PENDING DEADLINES - 1                                                     701 Fifth Avenue, Suite 2050
      (12-CV-01282-JLR)                                                                 Seattle, WA 98104
                                                                                        (206) 684-8200
              Case 2:12-cv-01282-JLR Document 515 Filed 12/31/18 Page 2 of 4



 1          In addition, the City recognizes that many near-term deadlines in this case must be extended,

 2   including all deadlines that fall within the period of lapsed appropriations or fall within one week

 3   of the date on which appropriations are restored.

 4          The City does not agree, however, with DOJ’s position that the Court should issue an order

 5   extending all of the deadlines in this case before the parties and the Monitor have an opportunity to

 6   confer. The Sustainment Plan approved by the Court in this case (Dkts. 444 and 444-1) contains

 7   more than hundred remaining deadlines for audits, assessments, and other reports to be completed

 8   between now and January of 2020. It is probable that most of these remaining deadlines can be met,

 9   notwithstanding the lapse in federal appropriations, because the majority of the audits and

10   assessments during the Sustainment Phase are to be performed by SPD or other City entities.

11          Accordingly, the City requests that the Court issue an order extending the deadlines that

12   occur before or within a week of the date funding is restored (including the deadlines for responding

13   to the Court’s Order to Show Cause) and directing that, once funding is restored, the parties consult

14   with each other and the Monitor and then submit a joint proposal to the Court addressing any

15   additional extensions that may be warranted. A proposed order consistent with this approach is

16   submitted as an attachment to this response.

17

18

19

20

21

22

23


      CITY OF SEATTLE’S RESPONSE TO UNITED STATES’ MOTION                                Peter S. Holmes
                                                                                         Seattle City Attorney
      TO STAY PENDING DEADLINES - 2                                                      701 Fifth Avenue, Suite 2050
      (12-CV-01282-JLR)                                                                  Seattle, WA 98104
                                                                                         (206) 684-8200
              Case 2:12-cv-01282-JLR Document 515 Filed 12/31/18 Page 3 of 4



 1   DATED this 31st day of December, 2018.

 2
            For the CITY OF SEATTLE
 3
            PETER S. HOLMES
 4          Seattle City Attorney
 5
            s/ Kerala T. Cowart
 6          Kerala T. Cowart, WSBA #53649
            Assistant City Attorney
 7          Seattle City Attorney’s Office
            701 Fifth Avenue, Suite 2050
 8          Phone: (206) 733-9001
            Fax: (206) 684-8284
 9          Email: kerala.cowart@seattle.gov

10

11

12

13

14

15

16

17

18

19

20

21

22

23


      CITY OF SEATTLE’S RESPONSE TO UNITED STATES’ MOTION           Peter S. Holmes
                                                                    Seattle City Attorney
      TO STAY PENDING DEADLINES - 3                                 701 Fifth Avenue, Suite 2050
      (12-CV-01282-JLR)                                             Seattle, WA 98104
                                                                    (206) 684-8200
              Case 2:12-cv-01282-JLR Document 515 Filed 12/31/18 Page 4 of 4



 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that on December 31, 2018, I electronically filed the foregoing with the

 3   Clerk of the Court using the CM/ECF system, which will send notification of such filing to the

 4   following:

 5           Annette L Hayes                 Annette.Hayes@usdoj.gov
 6           Christina Fogg                  Christina.Fogg@usdoj.gov
             Gregory Colin Narver            gregory.narver@seattle.gov
 7
             Kerry Jane Keefe                kerry.keefe@usdoj.gov
 8           Peter Samuel Holmes             peter.holmes@seattle.gov
             Jeff Murray                     jeff.murray@usdoj.gov
 9
             Rebecca Boatright               rebecca.boatright@seattle.gov
10           Ronald R. Ward                  Ron@wardsmithlaw.com
11           Timothy D. Mygatt               timothy.mygatt@usdoj.gov
             Michael K. Ryan                 michael.ryan@seattle.gov
12
             Carlton Seu                     carlton.seu@seattle.gov
13           Gary T. Smith                   gary.smith@seattle.gov
             Hillary H. McClure              hillarym@vjmlaw.com
14
             Kristina M. Detwiler            kdetwiler@unionattorneysnw.com
15
            DATED this 31st day of December, 2018, at Seattle, King County, Washington.
16
                                                 s/ Kerala T. Cowart
17                                               Kerala T. Cowart, WSBA #53649
                                                 Assistant City Attorney
18                                               E-mail: kerala.cowart@seattle.gov

19

20

21

22

23


      CITY OF SEATTLE’S RESPONSE TO UNITED STATES’ MOTION                         Peter S. Holmes
                                                                                  Seattle City Attorney
      TO STAY PENDING DEADLINES - 4                                               701 Fifth Avenue, Suite 2050
      (12-CV-01282-JLR)                                                           Seattle, WA 98104
                                                                                  (206) 684-8200
